 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLouisiana Cement Company, a Division of OKC Corp.and United Steelworkers of America, AFL-CIO-C(1,. Case 15 CA 6657March 28. 1979DECISION AND ORDERBY MliMBEIRS JENKINS. MURPHY, AND TRUESDALEOn December 20. 1978, Administrative Law JudgeRobert M. Schwarzbart issued the attached Decisionin this proceeding. Thereafter, both the Respondentand the General Counsel filed exceptions and sup-porting briefs, and the General Counsel filed a briefin support of the Administrative Law Judge's Deci-sion in all other respects.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings,2andconclusions' of the Administrative Law Judge, asmodified herein, and to adopt his recommended Or-der.The Administrative Law Judge concluded, interalia, that Respondent violated Section 8(a)(l) of theAct by creating the impression that it was keeping theunion sentiments and activities of employee Patrickunder surveillance. In support of this conclusion, theAdministrative Law Judge found that, according toPatrick's testimony. Assistant Plant Manager Stea-gall4remarked to Patrick that when Patrick got to bea union steward, he (Patrick) would no longer have toI Respondent excepts to several of the Administrative Law Judge's proce-dural rulings, including the Administrative Law Judge's denial of Respon-dent's motion for postponement of the hearing pending the availability ofattorney lHolard S. inzy. As indicated, we affirm the Administrative LawJudge's rulings, and. in affirming his denial of the motion for postponement.we n:* particularly that, at Respondent's request, the Administrative LawJudge adjourned the hearing at noon on the opening day thereof. to recon-vene the tbllowing morning, on the basis of' Respondent's assurances to theAdministrative I.aw Judge that. if the proceedings were so postponed. itso,uld thereafter be prepared to proceed and would forgo further motions forpostponement based on its initially claimed unpreparedness to proceed. Re-spondent's subsequent contention that it was "coerced" by the Administra-tive L.aw Judge into gising such assurances is totally unsupported by therecord before usI he first paragraph of sec III, D. of the Administrative Law Judge'sDecision states that employees Thomas and Walker identified employeeBounds to Assistant Plant Manager Steagall as "principal union activists[sic": this is incorrect. tbr, as the Administrative Law Judge himself foundearlier in his Decision, and as the record clearly establishes, Bounds identi-fied 7ho,,nrs and Walker to Steagall as principal union activists.I Respondent contends that the Administrative Law Judge's rulings, inter-prelation of the evidence, findings, and conclusions show bias and prejudiceagainst Respondent on the part of the Administrative Law Judge. We havecarefully reviewed the record and the attached Decision, and based on thatexamination we are completely satisfied that the contentions of the Respon-dent in this regard are totally without merit.'Steagall did not testify at the hearing.work on the railroad tracks on Respondent's prem-ises. It is evident, however, that the AdministrativeLaw Judge has inadvertently misread Patrick's testi-mony about this incident. Specifically, as reflected inthe transcript, Patrick testified that he remarked toSteagall (and not vice versa) that when Steagall (andnot Patrick) got to be a union steward, he (Patrick)would no longer have to work on Respondent's rail-road tracks. Accordingly, we find that the Adminis-trative Law Judge's factual findings were erroneouslyderived from an inadvertent misreading of the record,and we conclude, based on the correct reading of therecord, that Respondent did not violate Section8(a)(1) in this particular respect.5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Louisiana CementCompany, a division of OKC Corporation, New Or-leans, Louisiana, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order.5 We note, however. that the Administrative Law Judge's summary ofPatrick's testimony is in all other respects entirely accurate, as are his sum-maries of the testimony of all other witnesses.DECISIONSTATEMENT OF THE CASEROBERT M. SCHWARZBART, Administrative Law Judge:This case was heard in New Orleans, Louisiana, on April17, 18, and 19, 1978, pursuant to a charge filed on October6, 1977.1 by United Steelworkers of America, AFL-CIO-CLC, herein the Union, and a complaint which issued De-cember 1. The complaint alleges that Louisiana CementCompany, a division of OKC Corp., herein the Respondent,committed certain acts in violation of Section 8(a)(1) and(3) of the Act. The Respondent's answer denied commissionof the alleged unfair labor practices.IssuesI. Whether the Respondent violated Section 8(a)(l) ofthe Act by coercively interrogating various employeesabout their union sympathies and activities and those ofother employees: by surveying and creating among its em-ployees the impression that their union activities were un-der surveillance by management: and by threatening dis-charge of its employees and closure and relocation of itsplant if the employees selected the Union as their bargain-ing agent.All dates hereinafter refer to 1977 unless otherwise noted.241 NLRB No. 83536 LOUISIANA CEMENT COMPANY2. Whether the Respondent violated Section 8(a)(3) and(I) of the Act by discharging Loyde Thomas and WilliamWalker, its employees, because they were active in theUnion's organizational campaign.All parties were given full opportunity to participate. tointroduce relevant evidence. to examine and cross-examinewitnesses, and to file briefs. Briefs, filed by the GeneralCounsel and the Respondent, have been carefully consid-ered.Upon the entire record of the case and my observation ofthe witnesses and their demeanor. I make the following:FINDIN<GS OF lA(I1. FIlE BUSINESS )1 IE RFISP(NI) NIAt all times material herein. the Respondent. a Delawarecorporation. has maintained offices and facilities in NewOrleans, Louisiana. where it is engaged in the cement andmasonry business. During the 12 months preceding the issu-ance of the complaint. a representative period, the Respon-dent in the course and conduct of its business operationssold goods valued in excess of $50.000 to employers, each ofwhom, in turn, sold and shipped goods valued in excess of$50,000 directly to customers located outside the State ofLouisiana.The complaint alleges. the answer admits. and I find thatthe Respondent is now, and has been at all times materialherein. an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2 In mid-afternoon of the third day of the hearing. the Respondent's coun-sel, arguing that the Respondent had been denied adequate legal representa-tion. rested abruptly after denial of his motion for a second continuance, ineffect, until the following day for additional time to prepare the testimony ofhis witnesses. An attorney of the same firm, who originally represented theRespondent, had received notice 5 days before the start of the heanng toappear in a conflicting court proceeding and, therefore, was unavailable forthis heanng. In its brief, the Respondent has renewed the above contention.In refusing to further extend the hearing to provide additional time for wit-ness preparation. it was noted that. on the Respondent's motion, the start oftestimony already had been delayed for I day for this purpose on counsel'srepresentation that he would thereafter be read) to proceed: that the lawfirm representing the Respondent had sufficient notice and resources to beable to go forward on schedule; and that the Respondent's trial preparationhad been facilitated in that the General Counsel, complying with a U.S.District Court Order which predated the Supreme Court's decision inN.L R B v. Robbins Tire and Rubber Conpan. 434 U.S. 1061 (1978). on theeve of the hearing had turned over to the Respondent's counsel copies of allpretrial affidavits of prospective witnesses,Finally, it was noted that the Respondent, in any eent, would not havebeen permitted to call on its own behalf certain company officials and super-visors named as principally engaged in the unlawful conduct herein. Thiswas because the Respondent, having persistently refused to comply withsubpenas requiring the testimony of these persons during the General Coun-sel's case, had been precluded from thereafter using them as its own wit-nesses. See N.L. R.B. v. C H. Sprague & Son Co.. 428 F.2d 938, 942 list Cir.1970). NL.R.B. v. American Art Industries, Inc., 415 F.2d 1223. 1229-1230(5th Cir. 1969): Bannon Mills, Inc, 146 N.RB 611. 613, fn. 4. 633 634(1964). Contrary to the Respondent. the General Counsel's refusal to pro-duce for inspection the written authorizations for these subpenas did notserse to oid the subpenas, as the authorizations. provided for in Section102.31 of the NLRB Rules and Regulations and Statements of Procedure.Series 8, as amended. are merely ministerial and give rise to no substantivenghts. See Free-Fio,, Pckaging Corporation, 219 NLRB 925, 926 (1975).II. HE LABOR ORGANIZATION INVOLVEDThe Union is. and has been at all times material herein, alabor organization within the meaning of Section 2( 5) of theAct.111. 11He UNFAIR LABOR PRACTICESA. BackgroundThe Respondent, engaged in the production of cement atits New Orleans. Louisiana, plant, operates 7 days a weekwith three daily work shifts. During the times relevantherein, Jim Johnston and Al Steagall were respectively.plant manager and assistant plant manager, A. C. (Red)Dillon was the production supervisor, Van Stockstill thecontrol supervisor, Lowell Juckmon the maintenance super-visor, and Earl Allen the repair supervisor. In accordancewith the agreement of the parties, I find all of the foregoingto be supervisors within the meaning of Section 2(1 1) of theAct.As a result of the efforts of Loyde Thomas and WilliamWalker, who, on about September 23, while employed bythe Respondent, began to solicit employee signatures onunion authorization cards. the Union. on February 21,1978. filed the petition for a representation election in Case15-RC-6252, and a stipulated election was pending at thetime of the hearing.'B. Alleged Acts of Coercion, Restraint, and InterferenceEmployee Michael Allen' testified that in mid-Septem-ber, production supervisor Red Dillon approached him inthe Respondent's yard and asked if he knew anything aboutunion cards being passed out. When Allen replied that hedid not, Dillon nodded his head and walked on.Robert Patrick' testified that in late September, while hewas near the railroad tracks on the Respondent's premises,Assistant Plant Manager Al Steagall came by and jokedabout working on the railroad. He then remarked, also in ajocular manner, that when Patrick got to be a union stew-ard he would not have to work on the railroad. Steagallthen asked how long it would be before Patrick and theothers finished repairing the tracks, because the Companyhad to put its boxcars on them as soon as possible. Patrickinterjected that he needed a union card. Steagall, in turn,asked if Patrick knew who was passing the cards out;maybe Patrick could get him one. Patrick replied that he3 The agreed unit referred to in the election stipulation was as follows:All production and maintenance employees, including janitors andtruckdrivers. employed by the Respondent at its New Orleans. Louisi-ana, plant, excluding office clerical employees. professional employees.guards and supervisors. as defined in the Act.Allen was employed by the Respondent from mid-February until hisdischarge at the end of October At Walker's request, Allen had signed aunion card in September.Patrick, a long-time friend of dischargee Walker, was employed by theRespondent as a welder-repairman no. I at the time of the hearing. Heearlier had been given the more junior position of w elder-repairman no 2 atthe same time as Walker537 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid not know who was passing the cards out, and Steagallleft.Jimmie Estes, testified that before Thomas and Walkerwere discharged, Control Supervisor Van Stockstill beck-oned to him and asked, "How about giving me one of thoseunion cards?" When Estes asked what kind of cards, Stock-still replied. "You know. union cards. I hear they are goingaround." Estes told Stockstill that he did not know what hewas talking about.Employee James W. Bounds, Jr.,7described several con-versations he had had with Steagall concerning the Union.In September Steagall. in their first such conversation,asked if Bounds had heard anything about the Union.Bounds replied that he had heard only rumors.Steagall. 7 to 10 days later, again asked if Bounds hadheard anything more about the Union, if he had seen anyunion cards, and if he had any in his possession. Boundsasked Steagall what it was worth to him. Steagall repliedthat Bounds had two written warnings in his file, whichSteagall would take and destroy. Steagall told Bounds thathe would not have to say anything; all he had to do wasshake his head if Steagall was correct. Steagall then namedWalker and Thomas. Bounds testified that he had noddedhis head affirmatively. Steagall then left.8During the next day, when Steagall and Bounds wereagain alone, Steagall declared that something was going tohappen in the near future that a lot of people were going tolike and lot of people were going to dislike. Bounds testifiedthat a few days after this conversation Thomas and Walkerwere discharged.In October, after Walker and Thomas were terminated,Steagall in another private conversation with Bounds toldhim that anything to do with the Union would be "damnserious." there were going to be a lot of changes made andpossibly a lot of heads would roll as a result. He toldBounds that he had suggested to the Company that they cutup the plant and ship it to Alabama, where the Respondenthad a quarry.In February 1978, Steagall informed Bounds that theUnion had petitioned the National Labor Relations Boardfor a representation election, and during the followingmonth, in a general conversation. Steagall asked Bounds ifhe knew that the lawyer representing the National LaborRelations Board was black. Bounds replied that he had notknown this. Steagall continued that if his opinion wasasked, he would tell "those people" that he did not want tosay anything whatsoever against the Company. that hewould tell those people that he was against the Union, andthat he would speak so that everyone would know where he6 Estes entered the Respondent's employ as a laborer in January and be-came a welder-repairman no. 2 in October. In September Estes signed aunion card given to him by Thomas. At the time of the hearing. he wasemployed by the Respondent.7Bounds, employed by the Respondent for about 8-1/2 years at the timeof the hearing. worked as a dock crane operator. In September Boundssigned a union card at Walker's request. He was in the Respondent's employat the time of the hearing.s he Respondent pursues a policy of progressive discipline under whichemployees received increasing periods of layoff for their first two offensesand were terminated automatically after the third infraction. Bounds relatedthat as he already had two warnings. he had cooperated with Steagall out ofconcern for keeping his job. He never learned whether these warnings, infact, had been removed from his files.stood. Bounds replied that he would rather not, because hehad friends who were for the Union, and that he wouldrather keep quiet. Steagall replied that that was one way ofdoing it.9Richard Ladner'°testified that, with other employees, heattended a series of meetings called by the Respondent dur-ing working hours where the Union was discussed. The firstsuch meeting was conducted by Plant Manager Jim John-ston and Assistant Plant Manager Steagall on about March14, 1978, and was attended by 60 to 70 percent of the Re-spondent's employees.At that meeting Johnston, reading a prepared statement,told the assembled staff that the Company had just reachedan agreement with the National Labor Relations Board fora union election and that the Company did not want theUnion in the plant. If the Union wanted a fight, that waswhat he was there for: to give them a fight.The second such meeting attended by Ladner was held inthe lunchroom on March 23 and was presided over by Stea-gall and Dale Heineck, vice president of the Respondent'sparent OKC Corporation. Steagall announced that he wasgoing to read a statement but that if anyone had questionsthey should feel free to interrupt. Ladner testified that heinterrupted Steagall's reading to ask if anything was goingto happen to those employees who went to union meetingsand were known to be for the Union. Steagall replied thatthe law provided that the Company could not discriminateagainst anyone for their union activities. Ladner persisted,telling Steagall that what he essentially was saying was thatanyone who was known to be a union pusher or active inthe Union could be fired. Steagall answered that after theelection was over there was a good chance that anyoneknown to be for the Union or a union pusher would nolonger be with the Company. Steagall then continued toread aloud the statement and the other matters raised there-after in that session related to employees' complaints.The Respondent contends that Ladner's testimony as toSteagall's responses at the March 23 meeting should not becredited, as employee Jimmie Estes, originally a witness forthe General Counsel, testified when recalled by the Respon-dent as its only witness that although he, too, had beenpresent at that meeting and had heard Ladner's questions,he could not remember Steagall's responses. Noting thatLadner, like Bounds, contrary to his own interest, had testi-fied against his employer, and that Estes' testimony doesnot actually contradict Ladner's account of the March 23meeting, I find Ladner's testimony to be credible.9 The Respondent argues that as Bounds did not tell the General Counselabout the subject matter of his testimony until a few weeks before the start ofthe hearing, well after the issuance of the complaint, his testimony is inher-ently unreliable, had not been relied on by the General Counsel in decidingto issue the complaint therein, and, presented as an afterthought, was notworthy of credence. Bounds' testimony, however, stands uncontradicted, andthe Respondent's argument is essentially an invitation to speculate as to howthe General Counsel might otherwise have attempted to prove her case,Noting that Bounds. still employed by the Respondent at the time of thehearing, did not further his own interest by his testimony, I find the explana-tion for his original reluctance to come forward because of a sense of gtilt athaving contributed to the discharges of Walker and Thomas and his subse-quent decision to cooperate with the General Counsel out of contrition to becredible.'° Ladner, employed by the Respondent as a maintenance electrician. be-gan to work for the Respondent in August 1966 and was with the Respon-dent at the time of the hearing.538 LOUISIANA CEMENT COMPANYFrom the foregoing. I conclude that the Respondent in-dependently violated Section 8(a)(l) of the Act by each ofthe following incidents:(I) By the mid-September interrogation of MichaelAllen by production supervisor Dillon as to whetherAllen knew anything about union cards being handedout.(2) The interrogation of Robert Patrick by Steagallin late September. when Steagall asked Patrick if heknew who was passing out union cards and if he, per-haps, could get one.(3) Steagall's opening remark to Patrick at the startof the above-referred mid-September conversation, tothe effect that when Patrick became a union stewardhe would not have to work on the railroad tracks. Al-though this was expressed in a easy manner, the state-ment was violative in that it tended to create in Patrickan impression that the Respondent, in the course of itsstrong antiunion campaign, was keeping his union sen-timents and activities under surveillance and that theRespondent considered him to be a union supporter.(4) The interrogation of Jimmie Estes by control su-pervisor Van Stockstill, when the latter called Estes tohim and asked Estes to give him 'one of those unioncards.'(5) Steagall's inquiry to Bounds in September as towhether Bounds had heard anything about the Unionconstituted unlawful interrogation.(6) Steagall's inquiry of Bounds approximately Iweek later as to whether Bounds had heard anythingmore about the Union was similarly violative of theAct.(7) Steagall's questioning of Bounds during the con-versation referred to above, as to which employeeswere actively organizing for the Union, was unlawfulinterrogation.(8) Steagall's offer to remove and destroy the twowarning slips in Bounds' file if Bounds would confirmthe identities of the employees principally active in or-ganizing on behalf of the Union represented an offer ofbenefit for assisting the Respondent in its unlawful sur-veillance of the union activities of its employees and,accordingly, also was an act of surveillance.(9) Steagall's statement to Bounds in October thatanything to do with the Union would be "damn seri-ous," there were going to be a lot of changes made,possibly a lot of heads were going to roll as a result ofthis and Steagall's later remark that he had suggestedto the Respondent that they cut up the plant and shipit to Alabama constituted, respectively, threats of dis-charge and of plant closure or relocation because ofthe union activities of the Respondent's employees.(10) Steagall further unlawfully threatened employ-ees with discharge for their union activities during astaff meeting called on March 23, 1978, when, in re-sponse to questions put to him by Ladner., he statedthat there was a good chance that when the (represen-tation) election was over employees who were knownto be union pushers or active for the Union would nolonger be with the Company."C. The Discharge of William Walker Facts andConclusionsWalker was employed by the Respondent as a welder-repairman no. 2 when discharged on October 5. He andRobert Patrick had obtained this classification without ex-amination in February 1976, through job bidding."On about September 22, Walker and Loyde Thomaswent to the Union's hall, where they spoke to union repre-sentatives about certain conditions in the Respondent'splant which they deemed undesirable and received a quan-tity of authorization cards. Walker signed a card himself,and, starting the next day, he solicited employees' signa-tures on these cards at various places on the Respondent'spremises, including the lunchroom, yard, and parking lot.Walker testified that before being terminated he had dis-tributed about 50 cards in this manner.Walker testified that on Sunday, September 25, soon af-ter finishing work for the day, he stopped at a tavern in thevicinity of the Respondent's plant. There, he was joined byControl Supervisor Van Stockstill, who had a beer withhim. During their conversation, Stockstill asked Walkerwho was passing out union cards. Walker asked, "Whatunion cards?" Stockstill laughed and told Walker that heknew what he was talking about. Walker replied that if hefound out who was passing out union cards, he would getand sign one. During their talk, Stockstill told Walker thathe was better off as a welder-repairman no. 2 than in thehigher paying job of welder-repairman no. I, which posi-tion maintenance supervisor Lowell Juckmon earlier hadtold him he would never have because he did not have anyeducation." Walker would be spared the additional respon-sibility.Walker testified that on about September 25, productionsupervisor Red Dillon approached him at the no. I coolerwhere Walker then was working and told him, "Walker,when you get the Union in, you won't have to do this kindof work, will you?" When Walker asked, "What union?"Dillon laughed and walked off.When Walker reported for work on October 5, at about 8a.m., he informed repair supervisor Earl Allen that he wassupposed to return to the doctor for further eye care thatmorning.' Allen told Walker that before he went Lowell" Although Steagall's threats of discharge and plant closure or removalmade to Bounds and the threat of discharge in response to Ladner's ques-tions at the March 23. 1978. meeting, described above, were not specificallyalleged in the complaint,. such conduct is related to matters actually allegedand was litigated at the hearing to the extent that the Respondent, in anyevent, could have proceeded under the preclusionary rulings noted above,which would have served to prevent the Respondent from calling Steagall asa witness. This was because the Respondent had refused to produce Steagalland certain other supervisor) personnel pursuant to subpenas requiring theirtestimony dunng the General Counsel's case. See fn. 2. above.12 Walker was initially hired b the Respondent in November 1968 as asandblasting painter, which job he held for about 6 years, when he becamean oiler. After 6 months the oiler job was eliminated. and he returned topainting. the position he held when he successfully bid on the welder-repair-man no. 2 position.it Walker could not read nor write.a While at work on October 1, Walker had gotten matenal in his eyes, forwhich he had been receiving medical care539 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJuckmon, the maintenance supervisor, wanted to see him.Accordingly. Walker waited until about 8:30 a.m., whenAllen finished sending his men to the job, at which timeAllen accompanied him to Juckmon's office.As recounted in Walker's testimony, refreshed by his pre-trial affidavit, Juckmon told Walker that the Company wasgoing to have to let him go because he had not upheld hiscontract to go to trade school after becoming a no. 2 repair-man. Walker replied that he had attended classes but couldnot get enough time off to go to school. When Juckmon toldhim that Rudy Delaney, a supervisor, and Robert Patrick,then still also a no. 2 repairman, had completed the school,Walker corrected him by pointing out that neither of thesemen had done so, as they had not been able to get sufficienttime off, either."5 Juckmon reminded Walker that he couldneither read nor write, to which Walker replied that hisinability to do so had been on his job application at thetime he had been hired by the Respondent and that duringhis 9 years with the Company its officials had known aboutthis.' Juckmon also reminded Walker that he had told himthat he would never become a no. I repairman because oflack of education. When Walker, however, stated that hecould live on his pay as a no. 2 repairman, Juckmon re-peated that the Company was going to have to let him go.Walker was supposed to finish trade school and the C'om-pany had rules to go by. Walker asked that Juckmon givehim a test for no. 2 repairman. iterating that he could passit and, most likely, could also pass the test for no. I repair-man, as well."7Juckmon, however, refused to let Walkertake a test, repeating that the Company had certain rulesand had to go by them. Walker had not held up his end ofthe bargain concerning trade school.l8Walker proposed that Juckmon demote him to laborer,allow him to finish the trade school course and, if he thenpassed the test for no. 2 repairman, he could return to thatjob. Juckmon refused, repeating that they would have to letWalker go. Juckmon remained adamant although Walkerreminded him that during the past 3 months he had workedas the only repairman on his shift, making all necessaryrepairs. Walker then stated that he realized that he wasfighting a losing battle. Juckmon gave Walker his termina-tion slip, which. apparently in Juckmon's handwriting.noted the following as the cause of discharge:I The Respondent followed a policy of requiring that its employees, in-cluding welder-repairmen, work many hours of mandatory overtime.1' Walker's job application. which had been prepared by his wife, did not,in fact, reflect Walker's inability to read and write. However, as he was notable to personally complete this document or verify its content, and as theCompany most certainly in 9 ears had had ample opportunity to becomeaware of his illiteracy and its impact on his job performance, I do not findthe foregoing omission from Walker's job application grounds for discredit-ing him.17 Although, as noted, the Respondent did not require Walker and Patrickto take tests to qualify for their repairman no. 2 designations, tests wererequired for welder-repairman no. 1, and when Patrick later became a no. Irepairman he passed the test for that classification. However, while still a no.2 repairman Patrick was not required to pass a test in order to keep that job.As requirements were subject to change, welder-repairmen no. 2 appointedafter Walker's discharge were required to pass a test,1B Although Walker's pretrial affidavit contained references by Juckmondunng this terminal interview to an alleged understanding with the Respon-dent that Walker was to have completed trade school to keep his no. 2repairman's job, Walker consistently denied the existence of any such accordand had so informed Juckmon on October 5.W. WalkerDated 10 5 77Did not comply with the agreement with Company tocomplete welding school. This was the reason he wasmade W/R-2 in the first place from a painter. Termi-nation due to noncompliance in holding up his end ofthe bargain.Walker. as noted, during most of his 9 years with theRespondent had worked as a painter. Before going to workfor the Respondent, he had had minimal welding experi-ence, performing low-skilled welding in a shipyard for a 3-month period. During the 1-1/2 years that Walker and Pat-rick were welder-repairmen no. 2, neither had been re-quired to pass a test to get or retain that position. Also, asnoted, Delaney was able to become and remain a supervi-sor, Patrick was able to advance to welder-repairman no. 1,and Jimmie Estes became a welder-repairman no. 2, allwithout completing welding trade school.From February 1976 until July 1977, Walker and Patrickwere known as "belt men"" and principally were concernedwith fixing belts on the Respondent's machines but alsowere expected to repair pumps, compressors, and all elsethat might require servicing. In this period, however, theydid very little welding, although Walker had protested un-successfully to Steagall concerning his lack of opportunityto gain welding experience.This situation changed in July, when Walker was as-signed to work as the sole repairman on his rotating shift,after which he also did whatever welding was required dur-ing his shift. Walker was aware of no complaints concern-ing his job performance after July.20From the record herein. I find that Walker was dis-charged for his activities on behalf of the Union. He wasterminated within weeks after becoming the employee mostactive in organizing the Respondent's other employees forthe Union and had been separately interrogated as to hisunion activities by supervisors Dillon and Stockstill. Bothhe and Thomas had been let go within a few days afterBounds, responding to Steagall's unlawful pressures, hadspecifically identified them to Steagall as the principalunion activists. Walker's discharge also took place shortlyafter Steagall's statement to Bounds, in connection with theUnion, that heads were going to roll and contravened theRespondent's policy of progressive discipline leading to dis-charge. The termination occurred while the Respondentwas engaged in other acts of coercive interrogation, threat,surveillance of the union activities of its employees, andcreating the impression of same, found unlawful above.'9 The Respondent's welder-repairmen nos. I and 2 were assigned to per-form specialized duties.20 Walker testified that he possibly had received one written warning froma supervisor. Richard Cantrell. who 6 months to a )ear before his dischargehad accused him of not returning a come-along, a device used to pull andhold together separated belt segments. Walker earlier had borrowed this itemfrom Cantrell's section to make emergency repairs but was slow in returningit. Cantrell's efforts to fire Walker for this incident were overruled by Mau-rice Buoy, then the maintenance superintendent, who noted that Walker hadworked on the necessary repairs conscientiously even through his lunch pe-nod and that the delay in returning the item had been justified. Buoy latertold Walker that he had thrown Cantrell's subsequently filed written warninginto the garbage.540 LOUISIANA CEMENT COMPANYThere is no merit to the Respondent's contention thatWalker was fired for his failure to complete welder tradeschool or even for his inability to ultimately qualify as awelder-repairman no. I because of lack of education. Therecord contains no credible evidence that Walker's positionas repairman no. 2 was contingent upon completion oftrade school. Rather, the experience of DelaneN. Patrick.and Estes, as well as Walker, shows that the Respondent'spolicy of requiring extensive mandatory overtime workfrom its employees made completion of the school coursemost difficult, if not impossible.? As noted, the failure bythose other individuals to complete trade school did notaffect their careers with the Respondent in positions ofequal and greater responsibility than that held b Walker.The Respondent's argument that Walker's lack of educa-tion affected his employability, made after 9 years on thejob, also does not hold true. Significantly, the Respondentdoes not contend that Walker had not been perfoirming hisduties satisfiactorilN.For the above reasons, I conclude that Walker was firedprincipally because of his activities and support for theUnion. in violation of Section 8(a)(3) and (1) of the Act.I). The Di.scharge of Lovte ThomasThomas' accompanied Walker to the union hall on Sep-tember 22 and. like Walker, took away with him a quantityof authorization cards for other employees to sign. Thomasbegan to distribute these cards among coworkers on aboutSeptember 26. giving out 10 to 15 cards while going to andfrom work. As noted, he and Walker identified Bounds toSteagall as principal union activists shortly before their dis-charges on October 4 and 5. respectively.Thomas related that on October 4, at about 9:30 p.m., hewas working at the claywash and had just filled his tankand changed from his work shoes to boots preparatory tocleaning that area when Steagall approached. Thomasgreeted Steagall and asked if he was planning to give him ahand. Steagall, in turn, asked Thomas what he was doing.When Thomas replied that he was getting ready to washthe work area, Steagall asked how come the basement hadnot been cleaned. Thomas replied, in effect, that Red Dillonhad ordered a stationary pump for permanent use and theNwere waiting for its arrival." Steagall responded that he didnot care about that and asked what was wrong with the bigpump in the front area. When Thomas replied that Can-" Walker's workweeks extended up to 60 hours and sometimes longer."Thomas, originally hired by the Respondent in August 1968, had beenassigned as claywash operator for 7 years. At first Thomas washed clay on apart-time basis. but during his last 2 years with the Respondent he per-formed this work full lime. The claywash operators. one of each of theRespondent' three shifts, also were expected to clean the clays ash area andbasement and facilitale drainage in the shell tunnels h) shoelehng out shellsthat had fallen from conveyor belts. Thomas. at the time of his termination.was assigned to work the 4 p.m.-to-midnight shift.a: Thomas' reference to the new pump had been based on a conversationthat he and "Slim" [tans. a claswasher from another shift. had had withproduction supervisor Dillon a tew da)s before Thomas' discharge. At thattime Dillon had told the two men that he as going io rder a new station-arx pump to be placed in their work area Such a pump could not he takenawas from Esans and Thomas and the) could do their work After somediscussion. the men agreed on the best tipe oi pump for their needstrell. his supervisor, did not have enough men to help himget the big pump in place, Steagall informed Thomas thathe earlier had told him to carry the water out with a bucketand if he could not do what he had been told to do, Thomasshould shut down and go home. Steagall told Thomas thathe was terminated and left the area. Thomas turned off hisequipment, checked in his gear, and departed from theCompany's premises.On the next morning, at around 9:30. Thomas returnedto the plant and asked to speak to the Respondent's districtmanager, who, in turn, referred him to Jim Johnston, theplant manager. In the latter's office. Thomas told Johnstonthat he did not understand why he had been terminatedand wanted to speak to him for a few minutes to find outwhat had gone wrong. Thomas stated that he had workedhard at his job for 12 hours a day for the past 3 monthswith no time off. had worked hard to keep his job, liked hisjob, and did not understand what had happened. Johnstonreplied that the Company had to keep the plant clean and itwas paying employees good money to keep it cleaner that itwas. Johnston then continued that he would tell Thomaswhat he would do. If Thomas would "play ball" with him.then he would "play ball" with Thomas. He would putThomas on I month's suspension and, if all worked out allright, he would put Thomas back on the payroll. Thomasprotested that he did not understand what Johnston meantby "playing ball." Johnston answered that a lot of peoplethought he was a fool. but he knew what was going on inthe plant more than other people thought he knew. Thomasrepeated that he did not understand what Johnston meantby playing ball. Johnston told Thomas that he was notbeing fair with him. The matter of playing ball was dis-cussed for a lew more minutes, after which Thomas stoodup and asked whether he was going to work or was goinghome. Johnston repeated that if all worked out. Thomasshould come back to see him in 30 days and Johnstonwould talk to him then. Thomas picked up his paycheckand termination slip and left. Thomas' termination slipnoted as the reason for discharge that he had ignored ordersgiven to him b the assistant plant manager."Thomas traced Steagall's reference to emptying the base-ment with a bucket to a meeting he and Slim Evans, theclaywash operator from another shift, had had with Stea-gall and Mike McQueen. a yard foreman, in the foreman'soffice about 6 days before Thomas' discharge. On that occa-sion Steagall asked if they had cleaned out the basement.When Thomas and Evans replied that they had not, Stea-gall stated that it looked like "those boys" were going tohave to carry it out with a bucket."It was approximately 2 days after the meeting with Stea-gall that Dillon told Thomas and Evans that he was goingto order a stationary pump for their area and invited theircomments on the type of pump that should be obtained.In addition to Thomas, the Respondent also employedtwo other claywashers. one for each shift. Claywashers cus-tomarily were expected to clean the basement once a24 Although invited to see Johnston after 30 days. Thomas did not do so.explaining that he did not think hat it would do ans good.2' The basement area that the cly3washers also were responsible for clean-ing was approximately 28 eet wide bb38 feet long. On the night of Thomas'discharge, the water there was about 17 inches deep and had never beforebeen removed b bucket.541 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmonth, but this was also necessary after heavy rains, whenmechanics worked on the pumps, or when there was a bighole in the side of the claywash. The basement was usuallycleaned by use of a motorized pump, fueled by gasoline,which was carried to the basement by two men whenneeded for that purpose. Thomas testified that no one previ-ously had been required to clean the basement with abucket and that it would have taken 2 months to do the jobin that way.2It is concluded that Thomas' discharge, like Walker's,was unlawful and that the Respondent's stated reason,Thomas' refusal of an order, was pretextual. Steagall's di-rective to Thomas was both unprecedented and uneconomi-cal. As the water had been in the basement throughThomas' 3-week vacation period, it would appear that healone of the three claywash operators had been singled outfor discipline for the condition of the basement. In addition,Thomas apparently had been a satisfactory employee whoduring his 9 years with the Respondent had received nowritten warnings and whose work had been praised severaltimes by Yard Foreman Mike McQueen."Noting Thomas' active role in organizing for the Unionand the timing of his and Walker's discharges shortly afterSteagall had learned from Bounds of their prounion activi-ties, in conjunction with Steagall's remark to Bounds thatheads were going to roll over this, Johnston's invitation toThomas when he tried to get his job back "to play ball"with him,2" and the numerous other unlawful acts of inter-rogation, surveillance, and threat involved in the Respon-dent's pervasive antiunion campaign, as found above, it isconcluded that Thomas' discharge was also in violation ofSection 8(a)(3) and (1) of the Act.E. Additional Acts of Coercion, Restraint, andInterference -Concluding FindingsIt is found that the Respondent further independentlyviolated Section 8(a)(I) of the Act by the following conductin connection with Walker and Thomas:I. Stockstill's coercive interrogation of Walker on Sep-tember 25 in asking him who was passing out the unioncards.2. Dillon's statement to Walker on September 26 thatwhen Walker got the Union in the plant he would not haveto do this kind of work, unlawfully created the impressionthat Walker's union activities and sentiments were underthe Respondent's surveillance.26 At the time of his discharge Thomas had been meaningfully engaged, asclaywashing cannot continue when the tank in that area is filled, which, thatnight, occurred about 20 minutes before Thomas was discharged. At thattime there was about 3 hours' worth of claywash cleanup work for Thomasto do when Steagall fired him for not cleaning the basement with a bucket.27 As Thomas had received no earlier written warnings, his discharge wasinconsistent with the Respondent's policy of progressive discipline.I do not find Johnston's offer to possibly reinstate Thomas after 30 days"if all this works out" to be tantamount to a suspension for that periodrather than a discharge, as Johnston's apparently contingent offer, under thecircumstances herein, was not made in good faith, Although Johnston didnot directly name the Union, his remarks to Thomas, a known union activist,in the factual pattern of this case, about playing ball with him and John-ston's professed knowledge of what was going on in the plant could onlyhave been references to the Union's campaign. Johnston's remarks were cal-culated to induce Thomas to abandon his support for the Union if he wishedto ultimately regain his job.3. Johnston's invitation to Thomas to "play ball" withhim when Thomas was trying to get his job back, in thecontext of their conversation, constituted an unlawful in-ducement to Thomas to abandon his support for and activi-ties on behalf of the Union as a condition of regaining hisemployment.IV. THE EFFECT OF TlHE UNFAIR I.ABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, found to constitute unfair labor practices occurringin connection with the operations of the Respondent de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow thereof.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By coercively interrogating employees concerningtheir sympathies and activities and those of other employ-ees on behalf of the Union; by threatening employees thatthose who supported the Union would be discharged afterthe representation election; by threatening employees thatthe plant would be closed and relocated if the Union camein; by surveying and creating the impression among theemployees that their union activities and sentiments wereunder surveillance; and by offering to reduce or to cancelpast disciplinary actions if employees would abandon theirsupport for the Union and/or identify to management thoseworkers who were active in the union organizational cam-paign or who supported the Union, the Respondent hasengaged in unfair labor practices in violation of Section8(a)(l ) of the Act.4. By having discharged Loyde Thomas and WilliamWalker on October 4 and 5, 1977, respectively, the Respon-dent discriminated against employees in violation of Section 8(a)(3) and (1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.v. ItHE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, it will be recommended that the Respon-dent cease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.Having found that the Respondent discriminatorily dis-charged William Walker and Loyde Thomas in violation ofSection 8(a)(3) and (I) of the Act, the Order will providethat the Respondent offer to each of them immediate andfull reinstatement to their former jobs or, if such positionsno longer exist, to substantially equivalent positions, with-out prejudice to their rights and privileges, and to makeeach of them whole for any loss of earnings they may havesuffered as a result of the discrimination against them by542 LOUISIANA CEMENT COMPANYpayment to them of a sum equal to that which each nor-mally would have earned, absent the discrimination, fromthe dates of their respective discharges to the dates of theRespondent's offers of reinstatement, with backpay and in-terest computed in accordance with the Board's establishedstandards set forth in F W. Woolworth Companvy2and Flor-ida Steel Corporation. As the Respondent's conduct found unlawful herein goes"to the very heart of the Act." a broad remedy is war-ranted."Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER2The Respondent, Louisiana Cement Company, a Divi-sion of OKC Corporation, New Orleans, Louisiana, its offi-cers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Coercively interrogating employees concerning theirunion activities, sympathies, and desires, and those of otheremployees.(b) Surveying or creating among employees the impres-sion of surveillance of their union activities and sentiments.(c) Offering to reward employees by canceling or reduc-ing disciplinary actions to induce them to abandon theirsupport for the Union and/or to identify to the Respondentthose other employees who have been active on behalf ofthe Union.(d) Threatening employees with discharge if they sup-ported the Union.(e) Threatening employees that if the Union comes in theplant will be closed and relocated.(f) Discharging and refusing to reinstate its employees inorder to discourage its employees from being or becomingunion members, supporting the Union, or engaging in con-certed activities.(g) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaran-teed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer Loyde Thomas and William Walker immediateand full reinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent positions of em-ployment, without prejudice to their seniority or otherrights and privileges, and make each whole for any lostearnings, with interest thereon to be computed according tothe formula described above in the section entitled "TheRemedy."990 NLRB 289 (1950).3231 NLRB 651 (1977). See, generally. Isis Plumbing & Heating Co., 138NLRB 716 (1962).1l N.L.RB. v. Entwistle Manufacturing Company. 120 F.2d 532. 536 (4thCir. 1941).32 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post at its New Orleans, Louisiana, location copies ofthe attached notice marked "Appendix B."TCopies of thenotice. on forms provided by the Regional Director for Re-gion 15, after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that the notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 15, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.t In the event that this Order is enforced by ajudgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNoTICE To EMPLOYEESPOSTED BY ORDER OF HENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which we were represented by our attor-ney and presented evidence, it has been found that we haveviolated the National Labor Relations Act in certain re-spects. To correct and remedy these violations, we havebeen directed to take certain actions and to post this notice.WE WI.L. NOT question you concerning your activi-ties, sympathies, and desires as to United Steelworkersof America, AFL-CIO-CLC, or of the union activitiesand sympathies of other employees.WE WII.L. NOT spy or say anything to cause you tobelieve that we are spying upon your union activities,sympathies, or desires.WE Wlt.L. NOT offer to cancel or reduce disciplinaryaction taken against you, or offer any other benefit, toget you to stop supporting the Union or to get you totell management about any employees who are activeon behalf of the Union.WE WIL.L NOT threaten you with discharge if yousupport, work for, or vote for the Union.WE WILL NOT threaten you that we will close andrelocate our plant if the Union comes in as your bar-gaining representative.WE WILL NOT in any other manner interfere with,restrain, or coerce you in the exercise of your rightsunder Section 7 of the National Labor Relations Act.543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WIll offer William Walker and Loyde Thomasimmediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantially equiv-alent jobs. without loss of seniority or other rights andprivileges, and WE WILL make each of them whole,with interest, for any loss of earnings suffered by rea-son of our unlawful discrimination against them.LOUISIANA CEMENT COMPANY, A DIVISION OFOKC CORPORATION544